MEMORANDUM ***
Tian Xuan Wu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s denial of his application for asylum and withholding of removal, and his claim for relief under Article 3 of the United Nations Convention Against Torture (“Convention Against Torture”). We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s credibility findings for substantial evidence and uphold an adverse credibility finding unless the evidence compels a *643contrary result. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We deny the petition.
The inconsistencies in the record go to the heart of Wu’s asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). The BIA’s adverse credibility determination and its conclusion that Wu is ineligible for asylum are therefore supported by substantial evidence.
Wu, in failing to qualify for asylum, necessarily failed to satisfy the more stringent standard for withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
We do not address Wu’s Convention Against Torture claim because he did not raise it in his opening brief. See United States v. Ullah, 976 F.2d 509, 514 (9th Cir.1992).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.